Exhibit 10.4

 

EGALET CORPORATION

Restricted Stock Award Agreement

This Restricted Stock Award Agreement (this "Agreement") is made and entered
into as of _________ __], 20__ (the "Grant Date") by and between Egalet
Corporation, a Delaware corporation (the "Company") and [________] (the
"Grantee").

WHEREAS, the Company has adopted the Egalet Corporation 2013 Stock-Based
Incentive Compensation Plan, as amended and/or restated from time to time (the
"Plan"), pursuant to which awards of Restricted Stock may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award of Restricted Stock provided for
herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.Grant of Restricted Stock. Pursuant to the terms of the Plan, the Company
hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of the number of shares of Common Stock (the "Restricted Stock") set
forth in the Grant Notice attached hereto as Exhibit A, on the terms and
conditions and subject to the restrictions set forth in this Agreement, the
attached Grant Notice and the Plan. Capitalized terms that are used but not
defined herein have the meaning ascribed to them in the Plan.

2.Restriction Period; Vesting.  The Restricted Stock shall be eligible to vest
in accordance with the vesting schedule set forth in the attached Grant Notice.
 

3.Termination.  If the Grantee's service with the Company or an Affiliate
terminates for any reason at any time before all of his or her Restricted Stock
has vested, the Grantee's unvested Restricted Stock shall be automatically
forfeited upon such termination of service and neither the Company nor any
Affiliate shall have any further obligations to the Grantee under this
Agreement.

4.Restrictions. Subject to any exceptions set forth in this Agreement, the Grant
Notice or the Plan, during the Restriction Period, the Restricted Stock or the
rights relating thereto may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock or the rights relating thereto during the Restriction Period shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock will
be forfeited by the Grantee and all of the Grantee's rights to such shares shall
immediately terminate without any payment or consideration by the Company.

5.Voting; Dividends.  During the Restriction Period, the Grantee shall have the
right to vote the shares of Restricted Stock subject to this Agreement.  During
the Restriction Period, no dividend







--------------------------------------------------------------------------------

 



shall be paid with respect to any shares of Restricted Stock subject to this
Agreement and the Grantee shall have no future right to any dividend paid during
the Restriction Period.

6.No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Non-Employee Director of the Company or any Affiliate.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company or any Affiliate to terminate the Grantee's employment
or other service at any time, with or without cause.

7.Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, the shares of Common Stock shall be subject to
adjustment in any manner provided under Section 13 of the Plan.

8.Tax Liability and Withholding.  The Grantee shall be required to pay to the
Company, and the Company shall have the right to deduct from any compensation
paid to the Grantee pursuant to the Plan or otherwise, the amount of any
required withholding taxes in respect of the Restricted Stock and to take all
such other action as the Committee deems necessary to satisfy all obligations
for the payment of such withholding taxes.  The Grantee may satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:

(a)tendering a cash payment.

(b)authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable or deliverable to the Grantee as a result of the
vesting of the Restricted Stock; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.

(c)tendering proceeds received from a broker-dealer authorized by the Grantee to
sell all or a portion of the shares of Common Stock delivered to the Grantee as
a result of the vesting of the Restricted Stock.

(d)delivering to the Company previously owned and unencumbered shares of Common
Stock.

9.Compliance with Law. The issuance and transfer of Common Stock shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Common Stock may be listed. No
Common Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The Grantee
understands that the Company is under no obligation to register the Common Stock
with the Securities and





2

--------------------------------------------------------------------------------

 



Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.

10.Stock Issuance. The Company may issue stock certificates or evidence the
Grantee's interest by using a restricted book entry account with the Company's
transfer agent.  A physical or electronic legend, as applicable, may be placed
on any certificate(s) representing the shares of Restricted Stock granted
pursuant to this Agreement indicating restrictions on transferability of such
shares or any other restrictions that the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any applicable federal or state securities laws or any stock
exchange on which shares of Common Stock are then listed or quoted.  Any such
certificate(s) shall be held in escrow by the Company during the Restriction
Period.  The Grantee shall sign a stock power endorsed in blank to the Company
to be held in escrow during the Restriction Period

11.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Delaware without regard to conflict of law
principles.

12.Restricted Stock Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's stockholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

13.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee's beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock may be transferred by will or the laws of descent or
distribution.

14.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee's material rights under
this Agreement without the Grantee's consent.

15.Recoupment. The Restricted Stock and any compensation paid with respect
thereto shall be subject to mandatory repayment by the Grantee to the Company
pursuant to the terms of any Company “clawback” or recoupment policy directly
applicable to the Plan and in effect on the date hereof or required by law to be
applicable to the Grantee.

16.Acceptance.  The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

    

EGALET CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

Name:

 

 





--------------------------------------------------------------------------------

 



Exhibit A

 

Notice of Grant

 

This Notice of Grant sets forth the specific terms that apply to the Restricted
Stock granted to the Grantee identified below under the Restricted Stock Award
Agreement (the “Agreement”), made and entered into as of ________ __, 20__,
between Egalet Corporation, a Delaware corporation (the “Company”), and the
Grantee.  Capitalized terms that are used but not defined herein shall have the
meanings given to such terms in the Agreement.

 

Grantee Name:

[___________]

 

 

Shares of Restricted Stock Granted:

[___________]

 

 

Grant Date:

[___________]

 

Vesting Schedule:  [FOR EMPLOYEES: Unless otherwise provided in the resolutions
authorizing such grant, subject to the Grantee’s continuing employment with the
Company, [  25%  ] of the shares of Restricted Stock shall vest, and the
restrictions applicable thereto shall lapse, on the 181st day following the
Grant Date; [the remaining 75% of the shares of Restricted Stock shall be
divided into 14 installments that are as equal as possible] shall vest, and the
restrictions applicable thereto shall lapse, on the last day of each calendar
quarter beginning the quarter thereafter[; provided that [the last installment
is slightly larger if necessary to make the other installments equal] shares of
Restricted Stock shall vest on the last quarterly installment date,] until 100%
of the Restricted Stock is vested.  The unvested portion of the Restricted Stock
will be forfeited for no compensation upon the Grantee's termination of
employment for any reason.

 

Notwithstanding the foregoing, if the Grantee’s service with the Company or an
Affiliate is terminated by the Company or such Affiliate without Cause (other
than due to the Grantee’s death or Disability), the number of shares of
Restricted Stock that, but for such termination of service, would have vested on
the last day of the calendar quarter in which such termination of service occurs
shall vest upon the Grantee’s termination of service.

 

Notwithstanding the foregoing, if the Grantee remains in continuous service with
the Company or an Affiliate until the date of a Change in Control, 100% of the
unvested shares of Restricted Stock shall vest immediately prior to the
consummation of such Change in Control.] 

 

[FOR NON-EMPLOYEE DIRECTORS: Subject to the Grantee’s continuing service with
the Company, 100% of the Restricted Stock shall vest, and the restrictions
applicable thereto shall lapse, on the date immediately preceding the date of
the Company’s first







--------------------------------------------------------------------------------

 



annual meeting of stockholders immediately following the Grant Date.  The
unvested portion of the Restricted Stock will be forfeited for no compensation
upon the Grantee's termination of service for any reason.]

 

[FOR CONSULTANTS:  Unless otherwise provided in the resolutions authorizing such
grant, [__]% of the Restricted Stock shall constitute the “Time-Based Portion”
and [__]% of the Restricted Stock shall constitute the “Performance-Based
Portion”.  Subject to the Grantee’s continuing service with the Company, (i) (a)
50% of the Time-Based Portion of the Restricted Stock shall vest, and the
restrictions applicable thereto shall lapse, on the date that is six month
following the Grant Date; and (b) an additional 50% of the Time-Based Portion of
the Restricted Stock shall vest, and the restrictions applicable thereto shall
lapse, on the first anniversary of the Grant Date; and (ii) [__]% of the
Performance-Based Portion of the Restricted Stock shall vest, and the
restrictions applicable thereto shall lapse, upon [INSERT DESCRIPTION OF
PERFORMANCE CONDITIONS].  The unvested portion of the Restricted Stock will be
forfeited for no compensation upon the Grantee's termination of service for any
reason.]

2

--------------------------------------------------------------------------------